FORM OF SELLING GROUP AGREEMENT SALIENT CAPITAL, L.P. 4265 San Felipe, Suite 800 Houston, Texas 77027 January [], 2010 Dear Financial Services Firm: As principal distributor, we invite you to join a Selling Group for the distribution of shares of the funds identified on Schedule A hereto (each herein called a “Fund”), as Schedule A may be amended from time to time, but only in those states or jurisdictions in which the shares of the Fund may legally be offered for sale.As agent of the Fund, we offer to sell to you shares of the Fund on the following terms: 1.In all sales of these shares to the public you shall act as dealer for your own account, and in no transaction shall you have any authority to act as agent for the issuer, for us or for any other member of the Selling Group. 2.Orders received from you will be accepted by us only at the public offering price applicable to each order, as established by the Fund’s then currently effective prospectus (“Prospectus”), subject to a discount, commission or other concession, if any, as provided in the Prospectus.Upon receipt from you of any order to purchase shares of the Fund, we shall confirm to you in writing or by wire to be followed by a confirmation in writing.Additional instructions may be forwarded to you from time to time.All orders are subject to acceptance or rejection by us in our sole discretion. 3.You may offer and sell shares to your customers only at the public offering price determined in the manner described in the Prospectus.The public offering price is the net asset value per share as provided in the applicable Prospectus. 4.By accepting this agreement, you agree: (a) To purchase shares only from us or from your customers. (b) That you will purchase shares from us only to cover purchase orders already received from your customers, or for your own bona fide investments. (c) That you will not purchase shares from your customers at a price lower than the applicable repurchase price, as applicable, established by or for the Fund.You may, however, sell shares for the account of your customer to the Fund, or to us as agent for the Fund, at the applicable repurchase price currently quoted by or for the Fund and charge your customer a fair fee for handling the transaction. (d) That you will not withhold placing with us orders received from your customers so as to profit yourself as a result of such withholding. 5.
